Citation Nr: 1121857	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  10-21 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in White River Junction, Vermont


THE ISSUE

Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs Section, Military Department


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1943 to January 1946.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision in which the RO denied entitlement to a TDIU.  In September 2009, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in April 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2010.

In November 2010, the Vice Chairman of the Board, on his own motion, advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7101(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2010).  

In November 2010, the Board remanded the Veteran's claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing the requested action, the RO continued the denial of the claim for a TDIU (as reflected in an April 2011 supplemental SOC (SSOC)), and returned the matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished. 

2.  The Veteran has been granted service connection for bilateral hearing loss (rated as 50 percent disabling), tinnitus (rated as 10 percent disabling), and an appendectomy scar (noncompensably disabling); the combined rating is 60 percent.

3.  While the Veteran's service-connected disabilities meet the percentage requirements for award of a schedular TDIU, the weight of the medical opinion and other evidence indicates that that these disabilities do not prevent him from obtaining or retaining substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a July 2008 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for a TDIU, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also requested 
that the appellant submit any evidence in his possession pertinent to the claim, consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect.  Additionally, the letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The August 2009 RO rating decision reflects the initial adjudication of the claim after issuance of the June letter.  Hence, the July 2008 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service and private treatment records, and the reports of February 2009 and December 2009 VA examinations and an April 2011 addendum opinion.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claim is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2010).

The Board notes, however, there are circumstances under which disabilities may be combined and yet still be considered one disability to meet a 60 percent rating:      (1) disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  See 38 C.F.R. § 4.16(a). 

The Board notes that the Veteran has been awarded service connection for bilateral hearing loss (rated as 50 percent disabling), tinnitus (rated as 10 percent disabling), and an appendectomy scar (noncompensably disabling); the combined rating is 60 percent.

In this instance, the Veteran's disabilities, to include bilateral hearing loss and tinnitus, fall under the category of disabilities affecting the same-auditory-system and therefore may be combined and considered as one disability.  See 38 C.F.R. § 4.16(a)(3).  Hence, the Veteran meets the percentage requirements for award of a schedular TDIU, pursuant to section 4.16(a).  The remaining question, then, is whether the Veteran's service-connected disabilities render him unemployable.

The central inquiry is "whether [a] veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

Considering the pertinent evidence in light of the above, the Board finds that a TDIU is not warranted.

In this case, the Veteran alleges that his hearing loss and tinnitus have led to his early retirement and prevented him from gainful employment.  He noted that in his previous position as a machine shop drill operator, he had difficulties hearing whether anything, such as a forklift, was around him, which presented safety concerns.  He also indicated that use of a hearing aid made the noise at the shop unbearable.

The Veteran reported that was employed as a punch press operator from 1948 to 1979.  Then, he worked as a machine shop drill operator from 1979 to 1984.  On his application for increased compensation based on unemployability, the Veteran reported that his highest education level was one year of high school, and that he has received no additional education or training.  

On VA audiological evaluation in February 2009, a diagnosis of bilateral sensorineural hearing loss sloping from mild to profound was assigned.  The examiner noted that this hearing loss was accompanied by constant bilateral tinnitus.  With respect to the impact of these disabilities on the Veteran's employability, the VA audiologist found that the Veteran's hearing loss would not be a barrier to a wide range of employment settings.  She noted that many people with the same degree of hearing loss function well in many occupational settings.  She indicated that the Veteran could experience difficulties in some occupational settings, such as noisy environments, environments which would require him to use non face-to-face communication equipment, or jobs which would require a great deal of attention to high pitched sounds.  In addition, she noted that while the Veteran's tinnitus might be annoying, it would not be a barrier to employment, either.  

Also of record is a November 2009 private examiner's opinion indicating that the Veteran had severe bilateral hearing loss and cannot function safely in a work environment that has machinery that is potentially dangerous, as the Veteran would be unable to hear it running.  He did not comment, however, on the Veteran's employability in other settings.

A December 2010 statement from the same private physician notes that the Veteran had been his patient for 15 years.  He indicated that the Veteran has had significant hearing loss in both ears as long as he has known him.  While the Veteran wore hearing aids, he could not hear on the phone at all.  The physician noted that he had to speak to the Veteran very loudly directly at him, but he still did not hear him well.  In addition, he noted that it would not be safe for the Veteran in a work environment because he could not hear warnings or instructions at all.

After a December 2010 VA audiological evaluation and ear, nose, and throat (ENT) examination, a diagnosis of moderately-severe to profound sensorineural hearing loss on the right and moderate to profound sensorineural hearing loss on the left was assigned.  

The Veteran's claims file was then reviewed by the December 2010 audiologist in April 2011 for an opinion regarding the effects of the Veteran's bilateral hearing loss and tinnitus on his employability.  The audiologist noted that the Veteran had previously worked as a machinist.  She noted that with reasonable accommodations as specified in the Americans with Disabilities Act, hearing loss alone would not significant affect the Veteran's vocational potential or limit participation in performing activities consistent with his work experience and prior education or training.  She acknowledged that the Veteran may not be able to hear warning signals on machinery and may require other types of warning signals.  In addition, the Veteran would require the use of written directions.  She noted that employment would be more than feasible in a machine shop or other similar vocation requiring minimal verbal communication.  

Thus, the record reflects confiding medical opinion evidence on the question of whether the Veteran service-connected disabilities render him unemployable.  The private physician determined that the Veteran could not function safely in a work environment because of his difficulty hearing warnings and instructions.  On the other hand, the February 2009 and April 2011 VA audiologists found that the Veteran's bilateral hearing loss and tinnitus, alone, would not render the Veteran unable to obtain and retain substantially gainful employment

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).

In this case, the Board finds the opinions of the VA examiners to be more probative. In so finding, the Board notes that, unlike the private physician opinion, the VA examiners' opinions were based on a review of the claims file, as well as an examination of the Veteran and consideration of his documented history and assertions.   The April 2011 opinion was also provided in full consideration of all the medical opinions of records, to include the private physician's statements.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (assessing the probative value of medical evidence includes considering the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches). 

Moreover, the VA examiners' opinions-and, in particular, the April 2011 opinion-are more definitive in addressing whether the Veteran's service connected bilateral hearing loss and tinnitus alone prevent him from obtaining and maintaining employment consistent with his education and occupational background.  The private physician provided a very broad and general statement that the Veteran would be unable to work near potentially dangerous machinery and would not be safe in a work environment because he would be unable to hear instruction or warnings well.  The Board notes the inability to hear instructions and warnings does not necessarily rule out all forms of employment, and the private physician did not specify whether the Veteran's hearing difficulties would preclude him from substantially gainful employment in all types of work environments consistent with his training and previous occupation.  No additional rationale was provided to support his opinion.  

On the other hand, the April 2011 VA examiner provided a thorough rationale and specifically addressed the Veteran's educational and occupational history in reaching the conclusion that the Veteran's service-connected bilateral hearing loss and tinnitus did not render him unemployable.   She acknowledged that the Veteran may not be able to hear warning signals on machinery, as noted by the private physician, but pointed out that reasonable workplace modifications, such as other types of warning signals and the use of written directions, would be possible.  She further noted that employment would be more than feasible in a machine shop or other similar vocation requiring minimal verbal communication.  

The Board also notes that the Veteran's other service connected disability, an appendectomy scar (rated as noncompensably disabling), is not shown to have any effect on his employability.

Accordingly, the Board concludes that the weight of the medical opinion and other objective evidence indicates that the Veteran's service connected disabilities do not render him unemployable.   

Further, to whatever extent the Veteran and his representative attempt to establish the Veteran's entitlement to a TDIU on the basis of lay assertions, alone, the Board emphasizes that neither the Veteran nor his representative is shown to possess expertise in medical or vocational matters (see. e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998) and Routen v. Brown, 10 Vet. App. 183, 186 (1997)), and that the weight of the medical evidence does not support these assertions.  As such, the Board must conclude that the criteria for assignment of a TDIU are not met.  While the record reflects that the Veteran is not employed as he is retired, the competent, probative evidence simply does not support a finding that the Veteran is unemployable due to his service-connected disabilities.

As such, the Board must conclude that the criteria for assignment of a TDIU are not met.  While the record reflects that the Veteran is not employed as he is retired, the competent, probative evidence simply does not support a finding that the Veteran is unemployable due to his service-connected disabilities.

Under these circumstances, the claim for a TDIU must be denied.   In reaching the conclusion to deny this claim, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   


ORDER

The claim for a TDIU is denied.



________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


